Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1 – 4 and 7 – 10 are rejected under 35 USC § 103.
Response to Arguments
	The following is in response to applicant’s remarks filed 05/11/2021.
	The applicant argues that amended claim 1 is not anticipated by Uematsu as Uematsu fails to teach the amended limitations of “wherein surfaces of the multi-tabs are coated with insulating layers” and “wherein the separator is a film and is wound or stacked with the first electrode plate and the second electrode plate, and a material of the separator is difference from a material of the insulating layers.”
	The examiner agrees with the applicant, and the previous anticipation rejection by Uematsu is withdrawn.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu, US20160359189A1 (in IDS).

Regarding claim 1, Fukatsu teaches a secondary battery (secondary battery)[0001] comprising: 
a case (case)[0055]; 
an electrode assembly accommodated inside the case (electrode assembly sealed in the 
case)[0004] and having multi-tabs (portion of positive and negative electrode tabs extending from electrodes (1)(6) connected to terminals (11)(16))[0046][fig. 1B]; and 

assembly (positive and negative electrode tabs (3)(8) connected to terminals (11)(16))[0046][fig. 1B],
wherein surfaces of the multi-tabs are coated with insulating layers (insulating material (40) formed on collector tabs (3)(8))[fig. 3B], 
wherein the electrode assembly comprises: 
a first electrode plate (positive electrode (1)) including a first current collector plate 
(portion of positive electrode collector (3) in contact with active material (2)) and a first electrically active material layer coated on the first current collector plate (positive electrode active material layer (2))[0008][fig. 2]; 
a separator positioned at one side of the first electrode plate (separator (20))[fig. 2]; and 
a second electrode plate (negative electrode (6)) including a second current collector 
plate (portion of negative electrode current collector (8) in contact with active material (7)) positioned at one side of the separator (separator (20)) and a second electrically active material layer (negative electrode active material (7)) coated on the second current collector plate (coated on collector (8))[0045][fig. 2], 
wherein the separator is a film and is wound or stacked with the first electrode plate and the 
second electrode plate, and a material of the separator is different from a material of the insulating layers (separator (20), made of various materials that may be chosen separate from insulating member (40), is laminated with wound electrode body)[0044][0054][0057] 
 	wherein a first multi-tab of the multi-tabs has a structure in which the first current collector plate is upwardly extended to an exterior side of the first electrically active material 
wherein an insulating layer of the insulating layers and the separator are positioned between the first multi-tab and the second electrode plate (separator (20) and insulating member  (40) positioned in the assembly between positive and negative electrodes (1)(6))[fig. 2],  and 
wherein each of the separator and the insulating layer extends upwardly beyond an upper end of the second current collector plate (separator (20) and insulating member (40) extend further then the portion of current collectors (8)(3) in contact with active materials (7)(2))[fig. 2]. 
	Fukatsu does not teach a cap plate closing the case.
	However, the use of a cell casing in which an electrode assembly housing portion is closed with a cap plate is a well-known battery housing, and would have been obvious to one skilled in the art as an obvious design choice. 

Regarding claim 2, Fukatsu teaches the secondary battery of claim 1, wherein the insulating layers include an insulating organic material (polyester, polypropylene, polyimide)[0057].

Regarding claim 3, Fukatsu teaches the secondary battery of claim 1. 
Fukatsu does not teach wherein the insulating layers include an insulating inorganic material.
However, Fukatsu teaches the separator (20) to include materials such as polypropylene and polyester (same material as used in insulating member) as well as an option to form an insulating inorganic particle layer within the separator [0054]. Then it would have been obvious 

Regarding claim 8, Fukatsu teaches the secondary battery of claim 1, wherein the insulating layers are brought into contact with the first electrically active material layer (insulating member (40) in contact with the positive electrode active material layer (2))[fig. 2].

Regarding claim 10, Fukatsu teaches the secondary battery of claim 1, wherein the insulating layers are brought into contact with the separator (insulating member (40) in contact with the separator (20))[fig. 2].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu, US20160359189A1 (in IDS) as applied to claim 1 above, and further in view of Otohata, US20170005318A1 (in IDS).

Regarding claim 4, Fukatsu teaches the secondary battery of claim 1. 
Fukatsu does not teach wherein the insulating layers include an inorganic filler and an organic binder.
Otohata teaches a secondary battery [0001] wherein an electrode assembly comprising a positive and negative electrode [0011] with an insulating layer disposed between a positive and negative electrode that includes inorganic filler (inorganic particles) and an organic binder (CMC)[0050]. Otohata further teaches this mixture to be sufficient in preventing short circuit between the positive and negative electrode [0050].
.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu, US20160359189A1 (in IDS) as applied to claim 1 above, and further in view of Godbole, US20150311528A1.

Regarding claim 7, Fukatsu teaches the secondary battery of claim 1. 
Further, Fukatsu teaches a safety function layer (SFL)(inorganic particle layer formed in the separator)[0054]. 
Fukatsu does not teach a SFL located on the second electrically active material layer, wherein the insulating layers, the separator and the SFL are positioned between the multi-tabs and the second electrode plate.
Godbole teaches a safety function layer (SFL) located on the second electrically active material layer [0005]. Further, Godbole teaches the safety function layer to prevent short circuits.
Given the structure of battery assembly of Fukatsu, if one were to combine the safety function layer of Godbole with the assembly of Fukatsu then the SFL along with the insulating layer and separator would be between the multi-tabs, and the electrode plate.	
	It would have been obvious to one skilled in the art at the time of filing to combine the SFL of Godbole with the battery assembly of Fukatsu to reduce the risk of short circuit. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu, US20160359189A1 (in IDS) as applied to claim 1 above, and further in view of Ahn, US20120052372A1.

Regarding claim 9, Fukatsu teaches the secondary battery of claim 1. 
Fukatsu does not teach wherein the insulating layers are spaced apart from the first electrically active material layer.
Ahn teaches wherein the insulating layers (insulating films (31)(32)) are spaced apart from the first electrically active material layer [fig. 2]. Further, Ahn teaches the insulating films to secure an insulating state [0054]. 
It would have been obvious to one skilled in the art at the time of filing to combine the positioning of insulating films of Ahn with the insulating layers of Uematsu to secure an insulating state in the battery.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796